FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SEP 1 5 2010
D@FUAN B- THORNTON-BEY» éi'.‘i{i; §’¢Ft»,‘i‘%‘l§¥ti‘ii?'&'§,'.'i.‘.’n‘?,’.'a
Plaintiff,
v.  Civil Action No.
ADMINISTRATIVE OFFICE OF .

THE UNITED STATES COURTS, et al. ,  15 4 
Defendants.
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
pro se complaint. The application will be granted and the complaint will be dismissed.

Plaintiff alleges that the Administrative Offrce of the United States Courts and the United
States Department of Justice failed to have proper oaths of office taken by The Hon. Ann C.
Williams, Judge of the United States Court of Appeals for the Seventh Circuit, and The Hon.
John W. Darrah, Judge of the United States District Court for the Northem District of Illinois.
Compl. at 2. He states that Judge Darrah sentenced him to a 32 year term of imprisonrnent, and
that Judge Williams issued two rulings against him on motions filed under 28 U.S.C. § 2255. Id.
at 3. Plaintiff demands an investigation and the judges’ impeachment. Ia'.

The decision to pursue a criminal investigation or to prosecute a criminal case rests with
the executive branch of government, see United States v. Nixon, 418 U.S. 683, 693 (l974)
(acknowledging that the Executive Branch "has exclusive authority and absolute discretion to
decide whether to prosecute a case"), and only the United States Senate may impeach a federal

judge, U.S. CONST. art. I, § 3, cl. 6; see Nixon v. United States, 506 U.S. 224, 229 (l993).

Therefore, a district court "cannot compel the U.S. Congress or President to impeach any federal

judge or to prosecute any federal judge." Miller Famz`ly v. President of U.S., No. C 98-4441 SI
(PR), 1998 WL 841611, at *l (N.D. Cal. Dec. 2, l998) (dismissing as frivolous a prisoner’s
petition for a writ of mandamus which, among other relief, demanded the impeachment and
prosecution of the Ninth Circuit judges who heard his appeal).

The Court will dismiss this action because the complaint fails to state a claim upon which

relief can be granted. See 28 U.S.C. §§ l9l5(e)(2)(B)(ii), l9l5A(b)(l). An Order consistent

with this Memorandum Opinion is issued separately.

/%MW~@ZT

United States District Judge

DATE; ;;/‘;(/(0